Exhibit 10.2


July 19, 2017
CONFIDENTIAL
TO:
Ambac Assurance Corporation
One State Street Plaza
New York, NY 10004

Re: Tier II Commitment
Ladies and Gentlemen:
Reference is made to the term sheet attached hereto as Annex I (the “Term
Sheet”), relating to the issuance by Ambac Assurance Corporation (the “Issuer”)
of its notes secured by certain proceeds of the RMBS Litigations as further
described in the Term Sheet (the “Notes”). Capitalized terms used herein without
definition shall have the meanings given to them in the Term Sheet.
1.     This letter agreement (this “Letter Agreement”) shall become effective
upon the date hereof. Each of the investors listed on Schedule A hereto (each an
“Investor”, and together the “Investors”) and the Issuer hereby agree, subject
to the conditions set forth herein, to enter into the transaction contemplated
by the Term Sheet, including the issuance of the Notes by the Issuer to the
Investors, and the purchase of the Notes by the Investors, on the terms and
subject to the conditions that are set forth in the Term Sheet (with definitive
documentation to be negotiated in good faith by (x) the Issuer and (y) Canyon
Capital Advisors LLC, on behalf of the Investors; provided that such
documentation shall not include economic terms different from those in the Term
Sheet without the consent of each Investor and the Issuer), on the Issue Date in
an amount requested by the Issuer up to $240,000,000 aggregate (the “Total
Commitment”). Each Investor (severally, and not jointly) agrees to fund the
portion of the Total Commitment listed next to such Investor’s name on Schedule
A hereto (their respective “Commitment”) on the Issue Date. The foregoing
obligations of the parties hereto are subject to the contemporaneous
effectiveness of the Plan Amendment and settlement of the Exchange Offer (as
defined in the Support Agreement (as defined below)); provided that no Investor
shall, under any circumstances, be obligated to purchase Notes from the Issuer,
and the Issuer shall not be obligated to sell Notes to such Investor, in each
case in excess of such Investor’s Commitment.
2.     The obligations of the parties hereto, including each Investor’s
obligation to fund its Commitment shall terminate upon the earliest to occur of
(i) 365 days from the execution of the Rehabilitation Exit Support Agreement, by
and among AAC, Ambac Financial Group, Inc. (“AFG”) and certain holders of
securities party thereto, dated as of the date hereto (the “Support Agreement”)
and (ii) the Issue Date if the Investors have funded the Total Commitment (at
which time the obligations shall be discharged). In addition, each of the
parties hereto shall have an option to terminate this Letter Agreement following
(i) the resolution of Ambac Assurance Corp. et al. v. Countrywide Home Loans,
Inc. et al., Index No. 651612/2010 (N.Y. Sup. Ct. N.Y. Cnty.) (Bransten, J.) or
(ii) the termination of the Support Agreement. Upon any such termination of this
Letter Agreement, any obligations hereunder will terminate and none of the
parties hereto shall have any liability hereunder whatsoever to any other party.
3.     No Investor’s obligation to fund its respective Commitment may be
assigned, in whole or in part, without the prior written consent of the Issuer
and any attempted assignment


1

--------------------------------------------------------------------------------





without such consent shall be null and void and of no force or effect; provided
that each Investor may assign all or a portion of its obligations to fund its
Commitment to affiliates or affiliated funds or to entities governed by an
affiliate or an affiliated fund so long as such assignee is (i) an
“institutional accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of the Securities Act of 1933, as amended (the “Securities Act”),
(ii) a “qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act, or (iii) a non-US person within the meaning of Rule 902 of the
Securities Act, and is not a defendant in any RMBS Litigation or similar
litigation or a defendant’s subsidiary, affiliate or any person acting under
their direction or influence; and provided, further, that, unless otherwise
agreed by the Issuer, any such assignment shall not relieve such Investor of its
obligations under this Letter Agreement, including its obligation to fund its
Commitment, unless such assignment is to a fund affiliate of such Investor that
has entered into a letter agreement with the Issuer on substantially the same
terms as this Letter Agreement and the representations and warranties of such
fund affiliate therein are true and correct in all material respects.
4.     This Letter Agreement shall be binding on and solely to the benefit of
and enforceable by each of the Investors and their permitted assignees and the
Issuer, and nothing set forth in this Letter Agreement shall be construed to
confer upon or give to any other person any benefits, rights or remedies under
or by reason of, or any rights to enforce or cause the Issuer to enforce, the
Commitments or any provisions of this Letter Agreement.
5.     Notwithstanding anything that may be expressed or implied in this Letter
Agreement, the parties hereto, by their acceptance of the benefits of this
commitment, each covenant, agree and acknowledge that no person other than the
parties hereto shall have any obligation hereunder and that no recourse
hereunder or under any documents or instruments delivered in connection herewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder, other direct or
indirect beneficial owner, affiliate or assignee of the undersigned or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, other direct or indirect beneficial
owner, affiliate or assignee of any of the foregoing (each an “Affiliated
Party”), whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law or otherwise, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any Affiliated Party, as such, for any obligations of the
undersigned under this Letter Agreement or any documents or instruments
delivered in connection herewith or for any claim based on, in respect of, or by
reason of such obligations or their creation.
6.     Each Investor hereby represents and warrants to the Issuer that:
(a)
such Investor has all necessary corporate, limited partnership or limited
liability company, as applicable, power and authority to execute and deliver
this Letter Agreement and to perform its obligations hereunder,

(b)
the execution, delivery and performance of this Letter Agreement by such
Investor has been duly authorized by all necessary action on its part,

(c)
this Letter Agreement has been duly and validly executed and delivered by such
Investor and constitutes a valid and legally binding obligation of such
Investor,



2

--------------------------------------------------------------------------------





(d)
the execution, delivery, and performance by it of this Letter Agreement does not
(i) violate any provision of law, rule, or regulation applicable to it or its
certificate of incorporation or by-laws (or other organizational documents) or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party,

(e)
the execution, delivery and performance by it of this Letter Agreement does not
and shall not require any registration or filing by it with, consent or approval
of, notice to, or other action to, with, or by, any Federal, State or other
governmental authority or regulatory body, except such filings made prior to the
date hereof and except for consents or approvals that have been obtained prior
to the date hereof,

(f)
this Letter Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability,

(g)
no litigation or proceeding before any court, arbitrator, or administrative or
governmental body is pending against it that would adversely affect its ability
to enter into this Agreement or perform its obligations under this Letter
Agreement and the Term Sheet,

(h)
the Commitment is less than the maximum amount that such Investor is permitted
to invest in any one investment pursuant to the terms of its constituent
documents,

(i)
such Investor has, or will have on the Issue Date, sufficient funds to fund the
Commitment;

(j)
such Investor is either (i) an “institutional accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of the Securities Act, (ii) a
“qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act, or (iii) a non-U.S. person within the meaning of Rule 902 of the
Securities Act;

(k)
such Investor (i) is a sophisticated investor with respect to the transactions
described herein with knowledge and experience in financial and business matters
sufficient to evaluate the merits and risks of owning and investing in
securities similar to the Notes, making an informed decision with respect
thereto, and evaluating properly the terms and conditions of this Agreement, and
it has made its own analysis and decision to enter in this Agreement, (ii)
acknowledges receipt of the risk factors attached hereto as Annex II, (iii) has
had the opportunity to meet with management of the Issuer and to ask questions
and review information with respect to the Issuer’s business, financial
condition, results of operations and financial and operational outlook
(including the Issuer’s public disclosures), and it has obtained all information
it deems necessary or appropriate in order to enter into this Agreement and make
the investment decision contemplated hereby and (iv) acknowledges that neither
the Issuer nor any of its affiliates are making any representation, warranty,
covenant or



3

--------------------------------------------------------------------------------





guarantee regarding the outcome of the RMBS Litigations (as defined in the Term
Sheet); and
(l)
such Investor acknowledges that the Notes will be subject to restrictions on
transfer as set forth in the Term Sheet.

7.    The Issuer hereby represents and warrants to each Investor that:
(a)
the Issuer has all necessary corporate power and authority to execute and
deliver this Letter Agreement and to perform its obligations hereunder;

(b)
the execution, delivery and performance of this Letter Agreement by the Issuer
has been duly authorized by all necessary action on its part;

(c)
this Letter Agreement has been duly and validly executed and delivered by the
Issuer and constitutes a valid and legally binding obligation of the Issuer;

(d)
the execution, delivery, and, subject to all required approvals by the
applicable regulatory authorities prior to the Issue Date and to the
effectiveness of the Plan Amendment, performance by it of this Letter Agreement
does not (i) violate any provision of law, rule, or regulation applicable to it
or its certificate of incorporation or by-laws (or other organizational
documents) or (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it is a party;

(e)
the execution, delivery and, subject to all required approvals by the applicable
regulatory authorities prior to the Issue Date and to the effectiveness of the
Plan Amendment, performance by it of this Letter Agreement does not and shall
not require any registration or filing by it with, consent or approval of,
notice to, or other action to, with, or by, any Federal, State or other
governmental authority or regulatory body, except such filings made prior to the
date hereof and except for consents or approvals that have been obtained prior
to the date hereof;

(f)
this Letter Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

(g)
no litigation or proceeding before any court, arbitrator, or administrative or
governmental body is pending against it that would adversely affect its ability
to enter into this Agreement or perform its obligations under this Letter
Agreement and the Term Sheet;

(h)
The financial guaranty claim payments and Deferred Loss Amounts (as defined in
that certain Plan of Rehabilitation, as amended, effective as of June 12, 2014,
as further amended and/or clarified from time to time) set forth in the
spreadsheet provided to each of the Investors on July 14, 2017 and referenced in
columns “ETD Claims Paid (net of subrogation)” and “ETD Deferred Amount”
respectively represent in all material respects an accurate summary of the paid
portions of permitted policy claims (net of subrogation) and the unpaid portions
of permitted policy claims, respectively, received by, and recorded on the books



4

--------------------------------------------------------------------------------





of, the Segregated Account of Ambac Assurance Corporation and/or the Issuer with
respect to the insured securities under the transactions which are the subject
of the RMBS Litigations as of March 31, 2017;
(i)
to the Issuer’s knowledge, the gross remediation credit of $1,893 million (net
of reinsurance) for representation and warranty recoveries that is included in
Issuer’s financial statements as of March 31, 2017 was an accurate estimate when
made in all material respects and the Issuer has no knowledge of any development
which would reasonably be expected to materially decrease such gross remediation
credit in the financial statements for the period ending June 30, 2017; and

(j)
the Issuer has not reached any agreements or understandings with respect to the
principal terms of a settlement of any of the RMBS Litigations.

8.    This Letter Agreement, the negotiation, execution or performance of this
Letter Agreement and any disputes arising under or related hereto (whether for
breach of contract, tortious conduct or otherwise) shall be governed and
construed in all respects, including as to validity, interpretation and effect,
in accordance with the laws of the State of New York, New York County, without
reference to its conflicts of law principles, to the extent such principles are
not mandatorily applicable by statute and would permit or require the
application of the laws of another jurisdiction. Each party hereto irrevocably
agrees that any suit, action or proceeding against it arising out of or in
connection with this Letter Agreement or the transactions contemplated by this
Letter Agreement or disputes relating hereto (whether for breach of contract,
tortious conduct or otherwise) shall be brought exclusively in the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, or, if such court does not have jurisdiction, the state courts of New
York located in New York County, and hereby irrevocably accepts and submits to
the exclusive jurisdiction and venue of the aforesaid courts in personam with
respect to any such suit, action or proceeding and waives to the fullest extent
permitted by applicable law any objection that it may now or hereafter have that
any such suit, action or proceeding has been brought in an inconvenient forum.
Notwithstanding the foregoing, any final judgment in any suit, action or
proceeding may be enforced in other jurisdictions by suit on the judgment in any
other manner provided by applicable law. EACH PARTY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES
RELATING HERETO. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS LETTER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
PARAGRAPH.
9.    Each Investor agrees that it will not directly or indirectly engage in
discussions regarding the RMBS Litigations (as defined in the Term Sheet) with
any litigant that is adverse to the Company or the Segregated Account in the
RMBS Litigations or otherwise take any action, directly or indirectly, that
could reasonably be expected to interfere with the RMBS Litigations, provided
however, that this sentence shall not prohibit in any way whatsoever, any
Investor from exercising any right it has or may have as a named party or
directing holder in any litigation.  


5

--------------------------------------------------------------------------------





10.    No Investor, nor any of its affiliates, shall (a) object to, or otherwise
commence any proceeding to oppose, the Rehabilitation Exit Transactions (as
defined in the Support Agreement) or (b) directly or indirectly seek, solicit,
support, or encourage any other plan, sale, proposal, or offer of winding up,
liquidation, reorganization, merger, consolidation, dissolution, or
restructuring of the Issuer or the Segregated Account of Ambac Assurance
Corporation.
11.    This Letter Agreement constitutes the sole agreement, and supersedes all
prior agreements, understandings and statements, written or oral, between the
parties hereto or any of their respective affiliates and any other person with
respect to the subject matter hereof. Except as otherwise provided in this
Letter Agreement, including in Paragraph 2, the terms of this Letter Agreement
may not be terminated, modified or otherwise amended, or waived, except pursuant
to a written agreement signed by each of the Investors and the Issuer. This
Letter Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .peg or similar attachment to
electronic mail shall be treated in all manner and respects as an original
executed counterpart and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.
[Rest of Page Left Intentionally Blank]




6

--------------------------------------------------------------------------------


 


Very truly yours,
CANYON CAPITAL ADVISORS LLC,
on behalf of its participating funds and managed accounts
By:    /s/ Jonathan M. Kaplan    
Name:    Jonathan M. Kaplan
Title:    Authorized Signatory




[Tier II Commitment Letter]



--------------------------------------------------------------------------------









CENTERBRIDGE CREDIT PARTNERS MASTER, L.P.
By:    Centerbridge Credit Partners Offshore General Partner, L.P., its general
partner
By:  /s/ Susanne V. Clark                      
Name: Susanne V. Clark
Title: Authorized Signatory




CENTERBRIDGE CREDIT PARTNERS , L.P.
By: Centerbridge Credit Partners General Partner, L.P., its general partner
By:  /s/ Susanne V. Clark                      
Name: Susanne V. Clark
Title: Authorized Signatory




CENTERBRIDGE SPECIAL CREDIT PARTNERS II, L.P.
By: Centerbridge Special Credit Partners General Partner II, L.P., its general
partner
By:  /s/ Susanne V. Clark                      
Name: Susanne V. Clark
Title: Authorized Signatory




CENTERBRIDGE SPECIAL CREDIT PARTNERS, L.P.
By:     Centerbridge Special Credit Partners General Partner, L.P., its general
partner


By:  /s/ Susanne V. Clark                      
Name: Susanne V. Clark
Title: Authorized Signatory


[Tier II Commitment Letter]



--------------------------------------------------------------------------------









DAVIDSON KEMPNER CAPITAL MANAGEMENT LP,
on behalf of certain of its affiliated investment funds
By:    /s/Morgan P. Blackwell    
Name:    Morgan P. Blackwell
Title:    Managing Member


[Tier II Commitment Letter]



--------------------------------------------------------------------------------









GOLDENTREE ASSET MANAGEMENT LP,
on behalf of certain funds and accounts for which it serves as investment
manager
By:    /s/ Peter Alderman    
Name:    Peter Alderman
Title:    Vice President


[Tier II Commitment Letter]



--------------------------------------------------------------------------------











Acknowledged and agreed as of
the date first above written:

AMBAC ASSURANCE CORPORATION


By:    /s/ Claude LeBlanc    
Name:    Claude LeBlanc
Title:    President and Chief Executive Officer




[Tier II Commitment Letter]



--------------------------------------------------------------------------------


 


Schedule A – Commitments

Investor 1
Commitment
Canyon Capital Advisors LLC
$[intentionally omitted]
Centerbridge Credit Partners Master, L.P., Centerbridge Credit Partners, L.P.,
Centerbridge Special Credit Partners II, L.P., Centerbridge Special Credit
Partners, L.P.
$[intentionally omitted]
Davidson Kempner Capital Management, LP
$[intentionally omitted]
GoldenTree Asset Management LP
$[intentionally omitted]
Aggregate Commitment
$240,000,000





















































________________________________ 
1 
For each Investor (other than Centerbridge Credit Partners Master, L.P.,
Centerbridge Credit Partners, L.P., Centerbridge Special Credit Partners II,
L.P. and Centerbridge Special Credit Partners, L.P.), the commitment amount
listed is the aggregate commitment for certain of the funds and accounts for
which such Investor serves as investment manager.








--------------------------------------------------------------------------------






Annex I
TERM SHEET
Ambac Assurance Corp. Notes Secured by Junior Interests in RMBS Litigations


Security Description
Ambac Assurance Corp senior notes (the “Notes”), secured by the junior interests
in the RMBS Litigations specified herein.
Issuer:
Ambac Assurance Corporation (“AAC”)
Format:
The Notes will be issued in a section 4(a)(2) private placement. The Notes will
be in DTC book entry.
Fiscal Agent / Trustee / Initial Purchaser (for DTC eligibility):
TBD
Issue Date:
The effective date of the Plan Amendment.
Ticking Date:
60 days after the Commitment Date.
Final Maturity Date:
The same date and month as the Issue Date in the year 2055.
Principal Amount:
$240,000,000
Commitment Fee:
2.5% of the Principal Amount, payable in cash upon execution of a binding
commitment letter satisfactory to AAC to which this term sheet is attached (the
“Commitment Date”).
Ticking Fee:
3.5% of the Principal Amount per annum, payable monthly in cash from the Ticking
Date until the earliest of (i) the Issue Date, (ii) the rejection of the Plan
Amendment by the applicable insurance regulator, and (iii) termination of the
applicable commitment letter following the resolution of Ambac Assurance Corp.
et al. v. Countrywide Home Loans, Inc. et al., Index No. 651612/2010 (N.Y. Sup.
Ct. N.Y. Cnty.) (Bransten, J.) or the termination of that certain Rehabilitation
Exit Support Agreement, by and among AAC, Ambac Financial Group, Inc. and
certain holders of securities party thereto, dated as of the date of the
applicable commitment letter; provided that, in the event of a termination
pursuant to clauses (ii) or (iii), the minimum number of months of ticking fee
payable shall be 3 months.
Interest Accrual Rate:
Interest shall accrue from but excluding the Issue Date at 8.5% per annum and
shall be calculated on an annual, 30/360 basis. Interest payments will not be
made in cash on interest payment dates and shall be paid-in-kind and compounded
on each Interest Accrual Date, unless (i) funds are available to make such
payments in cash in the manner described in Payment of Interest and Principal
section below or (ii) interest is paid in cash in respect of the Reference
Surplus Notes (other than payments in connection with the Plan Amendment as
described in the Surplus Note Distribution Percentage section).
Interest Accrual Date:
The last day of each calendar quarter.



1

--------------------------------------------------------------------------------





Payment of Interest and Principal:
AAC will make payments as follows:
1)    Upon receipt of any Tier 2 Net Proceeds (as defined below) by AAC and
provided that the Initial Call Date has occurred, AAC shall be obliged to prepay
the Notes on the next occurring Payment Date with such Tier 2 Net Proceeds by
applying such proceeds; first, against any and all outstanding accrued and
unpaid interest amounts due and payable on the Notes, and second, against any
outstanding unpaid principal balance on the Notes.
2)    In the event that a payment (other than payments in connection with the
Plan Amendment as described in the Surplus Note Distribution Percentage section)
is made on the Reference Surplus Notes (as defined below) (a “SSN Payment
Date”) and provided that the Initial Call Date has occurred, AAC shall be
obliged to prepay the Notes on the next occurring Payment Date in an amount (the
“SSN Payment”) equal to: a) the then outstanding accrued and unpaid interest and
principal balance of the Notes, multiplied by b) the Surplus Note Distribution
Percentage, as defined below and by applying such proceeds: first, against any
and all outstanding accrued and unpaid interest amounts due and payable on the
Notes, and second, against any outstanding unpaid principal balance on the
Notes. For the avoidance of doubt, it is contemplated that there can be multiple
such distributions (in the event of multiple regulator approved payments to the
Reference Surplus Notes).
In the event of a SSN Payment Date prior to the scheduled maturity date of the
Reference Surplus Notes that includes a principal payment on such Reference
Surplus Notes, occurring prior to the one year anniversary of a payment of
principal on the Notes (a “Recent Principal Payment”) and provided that the
Initial Call Date has occurred, in lieu of making an SSN Payment as calculated
in the foregoing paragraph, AAC shall be obliged to make a SSN Payment equal to:
a) the outstanding accrued and unpaid interest and principal balance of the
Notes immediately prior to the Recent Principal Payment, multiplied by b) the
Surplus Note Distribution Percentage, as defined below and by applying such
proceeds: first, against any and all outstanding accrued and unpaid interest
amounts due and payable on the Notes, and second, against any outstanding unpaid
principal balance on the Notes. For the avoidance of doubt, it is contemplated
that there can be multiple such distributions (in the event of multiple
regulator approved payments to the Reference Surplus Notes).
3)    At the Final Maturity Date, or on any Early Termination Date on which the
Notes are to be redeemed in whole, payment of the then outstanding interest and
principal balance of the Notes, in full 
4)    On any Early Termination Date on which the Notes are to be redeemed in
part, the interest and principal outstanding on the Notes to be redeemed and any
applicable Make-Whole Premium.
Payment Preference:
The Notes will constitute secured debt to the extent of the value of the
Account, and any unsecured portion of the Notes in a liquidation of AAC will
constitute class 5 claims under Wisc. Stat. 645.68.



2

--------------------------------------------------------------------------------





Payment Dates:
Payment Dates shall include: 1) 5 business days after; a) receipt by AAC of Tier
2 Net Proceeds, or b) a SSN Payment Date (in either case subject to the Call
Protection provision), 2) any Early Termination Date, and 3) the Final Maturity
Date, in each case, as applicable.
For the avoidance of doubt, to the extent that an SSN Payment Date or receipt of
Tier 2 Net Proceeds occurs prior to the Initial Call Date, the first date that
payment shall actually be required to be made in respect of such SNN Payment
Date or receipt of Tier 2 Net Proceeds shall be the Initial Call Date, and the
Issuer shall be required to comply with the Account funding requirements in the
Call Protection section in the interim in lieu of making such payment on such
Payment Date.
Reference Surplus Notes:
Senior Surplus Notes, bearing 5.1% interest, with a scheduled maturity date of
June 7, 2020 issued by AAC, ISIN 023138AA88
Surplus Note Distribution Percentage:
Upon any SSN Payment Date, the Surplus Note Distribution Percentage shall be
equal to the percentage calculated as: (i) the amount of payments to be made on
the Reference Surplus Notes on such SSN Payment Date, as the numerator, over
(ii) the outstanding unpaid interest and principal balance of the Reference
Surplus Notes immediately prior to such distribution, as the denominator.
Note that, for the purpose of determining the Surplus Note Distribution
Percentage, any payments to the Surplus Notes made in connection with the
transactions relating to the exit of the Segregated Account of AAC from
rehabilitation (the “Plan Amendment”) are excluded (i.e., the Reference Surplus
Note balance is considered to be 100% following any payments made on or before
or in connection with the Issue Date).
Control and Covenants Related to the RMBS
Litigation:
At all times, AAC and the Segregated Account (if not merged with and into AAC)
will control the RMBS Litigation in all respects (including, without limitation,
all decisions as to strategy, settlement, pursuit and abandonment), and the
holders of the Notes shall have no right to join or participate in the RMBS
Litigation in any way.
No holder of the Notes or of any beneficial interest in the Notes shall have any
third party beneficiary rights under, relating to or in respect of the RMBS
Litigation. Each such holder shall agree not to, and shall procure that none of
its affiliates, representatives, employees, directors, shareholders or agents
shall, take any action, whether direct or indirect, that is intended to, or
could be reasonably expected to, interfere with, or influence the value,
settlement discussions, legal arguments, timing of, the prosecution or
resolution, in any way whatsoever, any RMBS Litigation or other litigation to
which AAC or the Segregated Account is a party.
For the term of these Notes, AAC will covenant not to sell or otherwise transfer
to any third party any of its ownership of the Net Proceeds in excess of $1.6
billion (other than in connection with contingency fee arrangements with
counsel).



3

--------------------------------------------------------------------------------





Early Termination:
AAC may voluntarily prepay the Notes, in whole or in part, (i) on the Initial
Call Date or thereafter without penalty; or (ii) prior to the Initial Call Date,
pursuant to the provisions set out in the Call Protection section (any such
prepayment date, an “Early Termination Date”). In the event of such a voluntary
prepayment, any amounts paid will be applied; first to accrued and unpaid
interest under the Notes to be redeemed, and second to the unpaid principal
balance of the Notes to be redeemed. Subject to the provisions set forth in the
Call Protection Section, there are no prepayment penalties.
For the avoidance of doubt, in the event AAC receives Tier 2 Net Proceeds in an
amount greater than amounts due under the Notes (including the receipt of Tier 2
Proceeds after the full satisfaction of the Notes), AAC shall not be required to
pay such excess Tier 2 Net Proceeds to the holders of the Notes or any other
third party. The Notes are entitled solely to unpaid principal and accrued
interest amounts thereon.
Call Protection:
To the extent there is an SSN Payment Date or receipt of Tier 2 Net Proceeds in
advance of the Initial Call Date (as defined below), a separate account (the
“Account”) will be funded on the date that would have been the next occurring
Payment Date (but for the application of this Call Protection Provision) with
amounts equal to any Tier 2 Net Proceeds and/or SSN Payments which would have
been applied in redemption of the Notes but for the application of this Call
Protection provision (including the applicable Make-Whole Premium).
Notwithstanding the occurrence of a Payment Date, except as provided below, the
Notes may not be redeemed or repaid prior to Initial Call Date. Thereafter, as
set forth under the Early Termination section, the Notes may be redeemed, in
whole or in part, at the option of the Issuer, at a price equal to 100% of the
aggregate principal amount redeemed, plus accrued and unpaid interest, if any.
The Account will be pledged to secure the Notes and will be subject to an
account control agreement in favor of the noteholders.
 
AAC’s obligation to pre-fund such amounts will be subject to a maximum amount
equal to the sum of the aggregate principal amount of all outstanding Notes and
the applicable Make-Whole Premium on all such Notes (the “Maximum Amount”). The
Account, which will be pledged as security for the Notes, can be funded with
cash, or with fixed-income assets (subject to the guidelines detailed on Exhibit
A hereto). If the Maximum Amount has been funded in the Account, (i) any Tier 2
Net Proceeds in excess of the Maximum Amount shall be exclusively for the
account of AAC and the lien over the remaining Tier 2 Net Proceeds shall be,
immediately and without further action, released; and (ii) there shall be no
further obligation to redeem any of the Notes, or fund the Account, as a
consequence of any payment on the Reference Surplus Notes, any further receipt
of Tier 2 Net Proceeds or any diminution of value of the Account (though, for
the avoidance of doubt, such diminution shall in no event reduce the amount owed
in respect of the Notes). If and only if the Account has been funded in excess
of the Maximum Amount, AAC may, in its sole discretion, withdraw such excess
from the Account for its general use, free and clear of any liens for the
benefit of the noteholders.





4

--------------------------------------------------------------------------------





 
At any time and from time to time AAC may also, in its sole discretion,
collateralize any amount of Notes by funding the Account with any source of cash
or Eligible Investments (as defined on Exhibit A) in an amount equal to the
principal amount of such Notes, all accrued and unpaid interest thereon, and the
Make-Whole Premium that would have been payable if such Notes were redeemed on
the date of such funding; provided, that all such collateralized Notes shall be
repaid (without premium or penalty) on the Initial Call Date if they are not
redeemed prior to such Initial Call Date with their applicable Make-Whole
Premium on such prior date.


 
Prior to the Initial Call Date, AAC may at its option (including, for the
avoidance of doubt, through the use of Tier 2 Net Proceeds or SSN Payments as an
alternative to funding the Account, or any other source of available cash)
redeem the Notes in whole or in part, on one or more occasions, at a redemption
price equal to 100% of the aggregate principal amount to be redeemed plus
accrued and unpaid interest thereon, if any, and a make-whole premium based on
the present value of all required and remaining scheduled interest payments
(taking into account compounding on each scheduled interest payment date) due on
such Notes to be redeemed through the Initial Call Date, computed using a
discount rate equal to the yield on U.S. Treasury notes with a maturity closest
to the Initial Call Date plus 50 basis points (the “Make-Whole Premium”).


 
“Initial Call Date” means the 39th month anniversary of the Ticking Date, which
such date shall be automatically extended on each month anniversary of the Issue
Date after the one year anniversary of the Issue Date, on a ratable basis, to
(i) the 48th month anniversary of the Ticking Date by the second year
anniversary of the Issue Date and (ii) the 54th month anniversary of the Ticking
Date by the third year anniversary of the Issue Date; provided that for any
given redemption or repayment of principal on the Notes (in whole or in part),
the Initial Call Date for such principal to be redeemed or repaid shall be
determined as of the earlier of the date of such redemption or repayment and the
date that an amount equal to the amount of principal 2 to be redeemed or repaid
was funded (in the form of cash or Eligible Investments (as defined on Exhibit
A)) into the Account. For the avoidance of doubt, for any given redemption or
repayment of principal on the Notes, there shall be no extensions of the Initial
Call Date for such redemption or repayment after the earlier of the third year
anniversary of the Issue Date and the date that an amount equal to the amount of
principal to be redeemed or repaid was funded (in the form of cash or Eligible
Investments (as defined on Exhibit A)).

________________________________ 
2 
For the avoidance of doubt, such principal must always be funded into the
Account along with any accrued and unpaid interest thereon plus the Make-Whole
Premium that would have been payable if such Notes were redeemed on the date of
such funding.



5

--------------------------------------------------------------------------------





RMBS Litigations:
Ambac Assurance Corp. et al. v. Countrywide Home Loans, Inc. et al., Index No.
651612/2010 (N.Y. Sup. Ct. N.Y. Cnty.) (Bransten, J.); Ambac Assurance Corp. et
al. v. First Franklin Fin. Corp. et al., Index No. 651217/2012 (N.Y. Sup. Ct.
N.Y., Cnty.) (Singh, J.); Ambac Assurance Corp. et al., v. Nomura Credit &
Capital, Inc. et al., Index No. 651359/2013 (N.Y. Sup. Ct. N.Y., Cnty.); Ambac
Assurance Corp. et al. v. Countrywide Home Loans, Inc. et al., Index No.
653979/2014 (N.Y. Sup. Ct. N.Y. Cnty.) (Friedman, J.); Ambac Assurance Corp. et
al. v. Countrywide Home Loans, Inc., No. 14 CV 3511 (Wis. Cir. Ct. Dane Cnty.)
(Anderson, J.); and Ambac Assurance Corp. et al. v. Countrywide Home Loans, Inc.
et al., Index No. 652321/2015 (N.Y. Sup. Ct. N.Y. Cnty.) (Friedman, J.)
(collectively with any successor proceeding against the same parties (or any of
their successors) with respect to substantially the same claims, the “RMBS
Litigation”).
Net Proceeds:
“Net Proceeds” are equal to (i) the Total Proceeds minus (ii) all amounts paid
or payable to reinsurers in connection with the receipt of the Total Proceeds.
Tier 2 Net Proceeds:
“Tier 2 Net Proceeds” are equal to 100% of all Net Proceeds in excess of $1.6
billion.
The Notes shall be secured by the right to receive Tier 2 Net Proceeds.
Total Proceeds:
“Total Proceeds” will consist of the dollar amount of proceeds of the RMBS
Litigation received pursuant to any final and non-appealable judgment,
settlement or other arrangement by AAC at any time during the period commencing
on the Issue Date and ending on and including the Termination Date. For purposes
of calculating the dollar amount of proceeds, (i) the dollar amount of proceeds
received directly by AAC in cash will be deemed to equal the amount of such
cash, (ii) the dollar amount of any non-cash proceeds received directly by AAC
shall be deemed to equal the fair value of such non-cash proceeds and (iii) the
dollar amount of any cash or non-cash proceeds received by others for the
benefit, in whole or in part, of AAC (“indirect proceeds”) will be deemed to
equal the fair value to AAC of such indirect proceeds. For purposes of (ii) and
(iii) above, the fair value shall be as determined by a third-party appraiser
mutually acceptable to AAC and a majority of the noteholders and the terms of
such third-party appraisal shall be specified in the definitive documentation
governing the Notes.
RMBS Litigation Payments:
Subject to satisfaction of the Notes, AAC shall pay and/or transfer any Tier 2
Net Proceeds received, in accordance with the terms of the Notes.
For the avoidance of doubt, AAC will not be required to pay, and will not be
deemed to have received, any Tier 2 Net Proceeds unless the Tier 2 Net Proceeds
are received pursuant to a final and non-appealable judgment, settlement or
other arrangement.
Non-Cash RMBS Litigation Payments:
In the event AAC receives any non-cash Tier 2 Net Proceeds, AAC will, for
purposes of making required payments under the Notes, pay a cash amount equal to
the fair value of such non-cash Tier 2 Net Proceeds as determined in the manner
specified under Total Proceeds, and any such payment of cash shall constitute
part of the Tier 2 Net Proceeds payable for the purposes of the satisfaction of
AAC’s obligations thereunder.



6

--------------------------------------------------------------------------------





Conditions Precedent:
•    Satisfaction or waiver of the conditions to effectiveness set forth in the
Plan Amendment;
•    Execution of final documentation reflecting the terms and conditions set
forth herein;
•    Payment of reasonable and documented legal fees of the initial purchaser
subject to a $400,000 cap; provided, that, any such reasonable and documented
fees and expenses in excess of $400,000 shall be payable with the consent of AAC
(which shall not be unreasonably withheld).
•    Delivery of customary corporate predicate, enforceability, and registration
exemption opinions.
Event of Default:
Failure of AAC to pay amounts due under the Notes within 5 days after the
applicable Payment Date.
Breach of any representations, warranties or covenants, subject to customary
materiality thresholds and cure periods as reasonably agreed to by AAC and the
noteholders.
Acceleration:
None.
Representations and Covenants:
Representations, warranties, and covenants substantially equivalent to those
relating to the Reference Surplus Notes in that certain Bank Settlement
Agreement, dated June 7, 2010, by and among AAC and certain bank counterparties
(as amended through the Issue Date) (the “Precedent Terms”), subject to
necessary modifications to reflect priority and structure, as reasonably agreed
to by AAC and the noteholders. Representations shall also include, without
duplication, a bring-down of the due authorization, enforceability and no
conflicts representations made in the commitment letter to which this Term Sheet
is attached.
If any of the Precedent Terms are eliminated, amended, or otherwise modified,
either by virtue of a formal amendment, as a result of a redemption or other
purchase of Reference Surplus Notes, or otherwise, the holders of Notes shall
continue to have the benefit of such provisions regardless of any such
occurrence unless holders of a majority of the Notes agree to such change in
writing; provided, that, if any such amendment or other modification is more
favorable to holders of the Reference Surplus Notes, the analogous provisions of
the transaction documents in respect of the Notes shall be automatically deemed
amended to reflect such more favorable terms.
Governing Law:
New York
Transfer Restrictions:
The Notes may be transferred only to persons who are (i) an “institutional
accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
the Securities Act, (ii) a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act, or (iii) a non-US person within the meaning of
Rule 902 of the Securities Act in transactions exempt from registration under
the Securities Act. Without the prior written consent of AAC, no holder of Notes
may assign, sell, dispose, hypothecate, rehypothecate or otherwise transfer
directly or indirectly, synthetically or through any participation, option, put,
call or other derivative any Notes or any rights to any Notes to any defendant
in any RMBS Litigation or similar litigation or any of their respective
subsidiaries or affiliates or any person acting under their direction or
influence.



7

--------------------------------------------------------------------------------





Other:
Customary provisions regarding consent to jurisdiction, waiver of jury trial,
service of process and other miscellaneous matters.
Registration:
The Notes will not be registered under the Securities Act of 1933, as amended,
or any other applicable securities law and, unless so registered, such Notes may
not be offered, sold, pledged or otherwise transferred within the United States
or to or for the account of any U.S. person, except pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and any other applicable securities laws.
Tax Characterization:
For federal, state and local income tax purposes, AAC, and by accepting the
Notes, the holders of the Notes, will agree to treat the Notes as indebtedness
of AAC.



THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY OFFER WITH RESPECT TO ANY SECURITIES, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, WILL BE MADE ONLY IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES OR OTHER APPLICABLE LAWS. THIS TERM SHEET HAS BEEN PRODUCED FOR
DISCUSSION ONLY AND IS SUBJECT TO THE PROVISIONS OF RULE 408 OF THE FEDERAL
RULES OF EVIDENCE AND OTHER SIMILAR APPLICABLE STATE EQUIVALENTS




8

--------------------------------------------------------------------------------


 


Exhibit A
Investment Guidelines
“Eligible Investment” means: (a) prior to the first year anniversary of the
Issue Date, United States of America (“U.S.”) dollars, money market funds, and
overnight deposits (collectively “Cash”) and (b) on or after the first year
anniversary of the Issue Date, Cash, U.S. government mutual funds or treasury
bills, bonds, notes or other debt obligations of the United States of America in
each case with a maturity date on or before the applicable Initial Call Date at
the time of the purchase of such debt obligations (“Qualifying U.S.
Treasuries”). For the avoidance of doubt, Cash funded into the Account prior to
the first year anniversary may be used to buy U.S. government mutual funds and
Qualifying U.S. Treasuries in the Account on or after the first year anniversary
of the Issue Date.







--------------------------------------------------------------------------------


 


Annex II
RISK FACTORS
Investing in the Notes involves a high degree of risk. Before you commit to
purchase any Notes, you should carefully consider the risks described below and
the other information, including the consolidated financial statements and
accompanying notes, referred to herein. The occurrence of any of the following
risks or additional risks and uncertainties not presently known could materially
and adversely affect the amount or timing of funds available for payments on the
Notes, or the value of the Notes. Capitalized terms used herein without
definition shall have the meanings given to them in the Term Sheet (as defined
in the Letter Agreement to which this Annex II is attached). The term “Tier II
Notes” as used hereafter shall mean the “Notes” as defined in the Term Sheet and
the term “Senior Secured Notes” as used hereafter shall mean any notes that may
be issued which are secured by proceeds in respect of the RMBS Litigations in an
amount up to, but not in excess of, $1.4 billion.
The Tier II Notes are secured only by potential recoveries on Ambac Assurance
Corporation’s (“Ambac”) RMBS Litigations in excess of $1.6 billion and Ambac’s
ability to obtain, and the timing of, any recovery on the RMBS Litigations is
subject to significant uncertainty.
The Tier II Notes are secured only by Ambac’s potential recoveries in respect of
the RMBS Litigations in excess of $1.6 billion. The RMBS Litigations arise from
Ambac’s claims of fraud and/or contractual breaches of representations and
warranties with respect to certain residential mortgage-backed securities
(“RMBS”) transactions insured by Ambac. These claims are based on, among other
things, representations with respect to the characteristics of the securitized
loans, the absence of borrower fraud in the underlying loan pools or other
misconduct in the origination process, the compliance of loans with the
prevailing underwriting policies, and compliance of the RMBS transaction
counterparties with policies and procedures related to loan origination and
securitization. In such cases, where contract claims are being pursued, the
sponsor of the transaction is contractually obligated to repurchase, cure or
substitute collateral for any loan that breaches the representations and
warranties. However, generally the sponsors have not honored those obligations
and have vigorously defended claims brought against them.
The outcome of any litigation, including the RMBS Litigations, is inherently
unpredictable, including because of risks intrinsic in the adversarial nature of
litigation. Subsequent court motions, appeals and rulings, some of which could
relate to the transactions contemplated by that certain Rehabilitation Exit
Support Agreement, by and among Ambac, Ambac Financial Group, Inc. (“AFG”) and
certain holders of securities party thereto, dated as of the date of the Letter
Agreement to which this Annex II is attached, and the issuance of the Tier II
Notes, could delay or otherwise impact any recovery by Ambac. Moreover, rulings
that may be adverse to Ambac (in any given RMBS Litigation, as well as in
related matters) could affect Ambac’s ability to pursue its claims or alter
settlement dynamics with RMBS Litigations counterparties. There can be no
assurance that Ambac will be successful in prosecuting its claims in the RMBS
Litigations.
Any litigation award or settlement amount is subject to counterparty credit
risk, successor liability and other similar risks of recovery, including that
the sponsor is unable to honor its contractual obligations or pay a judgment
that Ambac may obtain in litigation. Some sponsors against which Ambac has
claims have been acquired since the securitized loans were originated and their
successors may decline to honor the sponsor’s obligations. Ambac may not be
successful in enforcing its claims against any successor entity. There can be no
assurance that Ambac will not have difficulties recovering any damages it may be
owed or that it will recover all amounts to which it believes it is entitled or
that any actual recoveries will not differ materially from the remediation
credit Ambac has currently accounted for in its financial statements.





--------------------------------------------------------------------------------





Ambac’s inability to realize the recoveries included in its financial statements
could adversely impact the value of the Tier II Notes.
As of March 31, 2017, Ambac included in its financial statements a remediation
credit of $1,893.0 million (net of reinsurance) for representation and warranty
recoveries. This remediation credit is based on contractual claims arising from
RMBS transactions that Ambac insured, and represents a probability-weighted
estimate of amounts Ambac may recover under various possible scenarios under the
applicable accounting rules. Ambac’s remediation credit does not represent the
full amount of damages that Ambac seeks to recover in those matters, and also
does not include any amounts attributable to RMBS litigation matters in which
Ambac is pursuing only claims for fraudulent inducement. As such, Ambac’s
remediation credit does not represent the best or the worst possible outcomes
with respect to any particular transaction or group of transactions. The amount
of these representation and warranty recoveries is significant and if Ambac were
unable to recover any of the amount it has taken a remediation credit for, its
stockholders’ equity as of March 31, 2017 would decrease from $1,889.0 million
to $(4.0) million.
Ambac’s estimate of recoveries is subject to significant uncertainty and changes
to the estimate could adversely impact its liquidity, financial condition and
results of operations.
For all of Ambac’s current cases for which it takes a remediation credit, Ambac
has been provided access to loan files for all loans in the relevant original
pool and Ambac utilizes a “random sample” approach to estimate representation
and warranty recoveries for all of its current cases. Ambac does not include
estimates of damages attributed solely to fraudulent inducement claims in its
estimate of representation and warranty recoveries.
The amount estimated for purposes of Ambac’s remediation credit and the amount
Ambac may ultimately receive is subject to significant uncertainty, including
risks inherent in litigation, collectability of such amounts from counterparties
and/or their respective parents and affiliates, timing of receipt of any
recoveries, intervention by the Office of the Commissioner of Insurance for the
State of Wisconsin (“OCI”) which could impede Ambac’s ability to take actions
required to realize recoveries, and uncertainties inherent in the assumptions
used in estimating any recoveries. In particular, Ambac’s assumptions regarding
default rates of the loans and Ambac’s expectations with respect to the RMBS
Litigations have a significant impact on Ambac’s estimated recoveries for its
remediation credit. If these assumptions, expectations or estimates prove to be
incorrect, or if an investor were to use different assumptions, expectations or
estimates to predict recoveries, actual recoveries could differ materially from
those estimated. Actual recovery will ultimately depend on future events and
there can be no assurance that the assumed default rates or estimated RMBS
Litigations recoveries will not differ from actual events. Although Ambac
believes that its methodology for extrapolating estimated recoveries is
appropriate for evaluating the amount of potential recoveries, the methodologies
Ambac uses to estimate expected losses in general and for any specific
obligation in particular may not be similar to methodologies used by Ambac’s
competitors, counterparties or other market participants. The determination of
expected recovery is an inherently subjective process involving numerous
estimates, assumptions and judgments by management, using both internal and
external data sources with regard to frequency, economic projections and other
factors that affect credit performance. As a result, Ambac’s current estimates
may not reflect Ambac’s future ultimate recovery and management makes no
representation that the actual amount recovered, if any, will not differ
materially from those estimated. The failure of Ambac’s actual recovery to meet
or exceed its current estimate could result in a material adverse effect on
Ambac’s financial condition, including its capital and liquidity. Refer to
“Critical Accounting Policies and Estimates” in Part II, Item 7 and Note 2.
Basis of Presentation and Significant Accounting Policies and Note 7. Financial
Guarantee Insurance Contracts to the Consolidated Financial Statements included
in Part II, Item 8 in AFG’s Form 10-K for the fiscal year ended December 31,
2016 and Note 6. Financial Guarantee Insurance Contracts to the Unaudited
Consolidated Financial Statements included in


2



--------------------------------------------------------------------------------





Part I, Item 1 in AFG’s Form 10-Q for the period ended March 31, 2017 for more
information regarding the estimation process.
Ambac’s remediation credit may change over time, causing the value or the
perceived value of the collateral securing the Tier II Notes to change and any
such changes may be material.
Ambac reevaluates its estimated representation and warranty recoveries on a
quarterly basis in connection with the preparation of its financial statements.
See “Critical Accounting Policies and Estimates” in Part II, Item 7 and Note 2.
Basis of Presentation and Significant Accounting Policies and Note 7. Financial
Guarantee Insurance Contracts to the Consolidated Financial Statements included
in Part II, Item 8 of AFG’s Form 10-K for the fiscal year ended December 31,
2016 and Note 6. Financial Guarantee Insurance Contracts to the Unaudited
Consolidated Financial Statements included in Part I, Item 1 in AFG’s Form 10-Q
for the period ended March 31, 2017. As a result of any reevaluation, the amount
of Ambac’s remediation credit may be adjusted upward or downward and any
adjustment may be material. Changes in the remediation credit may result in
material changes in Ambac’s financial condition, including its capital and
liquidity. In addition, any adjustment to the remediation credit may alter the
value or the perceived value of the collateral securing the Tier II Notes before
payment on the Tier II Notes is made in full, which may affect the value of, and
trading market, if any, for, the Tier II Notes. Adjustments to Ambac’s
remediation credit are solely in Ambac’s discretion and management makes no
representation that the remediation credit will not change, materially or at
all, including in the near term. There can be no assurance that the apparent, or
actual, value of the collateral securing the Tier II Notes will equal or exceed
the principal amount of the Tier II Notes at all times prior to maturity.
The Tier II Notes are secured only to the extent Ambac receives net proceeds in
respect of the RMBS Litigations that exceed $1.6 billion.
The Tier II Notes are secured only by Ambac’s right to receive the net proceeds
in respect of the RMBS Litigations in excess of $1.6 billion and management
cannot guarantee that any settlement or judgment will, and is not obligated to
obtain a settlement that does, exceed that amount. Accordingly, if Ambac
receives less than $1.6 billion in proceeds from the settlement, final judgment
or other resolution of the RMBS Litigations, the claims of holders of Tier II
Notes would be unsecured to the extent of any deficiency.
In the event of rehabilitation, liquidation, conservation, dissolution or other
insolvency proceeding, Ambac cannot assure you that it will have sufficient
assets available to pay any or all of its obligations under the Tier II Notes.
In addition, in the event of any such proceeding, it is possible that the
rehabilitator, trustee, debtor-in-possession or competing creditors will assert
that the value of the collateral with respect to the Tier II Notes, including
Ambac’s rights to recoveries in respect of the RMBS Litigations, is less than
the then‑current principal amount outstanding under the Tier II Notes on the
date of the rehabilitation filing. Upon a finding by the rehabilitation court
that the Tier II Notes are under‑collateralized, the claims in the
rehabilitation proceeding with respect to the Tier II Notes may be bifurcated
between a secured claim up to the value of the collateral and an unsecured claim
for any deficiency. As a result, the claim of the holders of the Tier II Notes
could be unsecured in whole or in part. The ability of the holders of the Tier
II Notes to realize upon any of the collateral securing the Tier II Notes may
also be subject to bankruptcy and insolvency law limitations or similar
limitations applicable in insurance company rehabilitation or liquidation
proceedings.


3



--------------------------------------------------------------------------------





Holders of Senior Secured Notes and Tier II Notes will have no authority to make
decisions in respect of the RMBS Litigations, will need to rely on Ambac to
pursue the RMBS Litigations and may only receive limited information concerning
the RMBS Litigations.
All decisions concerning the conduct of the RMBS Litigations, including as to
strategy, settlement, pursuit and abandonment, will be made by Ambac, in
consultation with its legal counsel. Holders of the Senior Secured Notes and the
Tier II Notes will have no control over any decisions related to the RMBS
Litigations and will need to rely on Ambac to prosecute the underlying claims.
If holders do not agree with decisions by Ambac with respect to the RMBS
Litigations, there is no recourse or ability to object to such decision.
Additionally, Ambac’s ability to disclose potentially material details of the
RMBS Litigations on a regular basis may be limited by litigation strategy and
the inherent nature and rules of judicial proceedings, including, among other
things, proceedings and filings that are sealed by the court, matters involving
attorney-client privilege and proceedings that are conducted on a confidential
basis by agreement of the parties. The RMBS Litigations could also be adversely
affected if Ambac does not have sufficient resources to actively prosecute its
claims or becomes subject to rehabilitation, liquidation, conservation or
dissolution, or otherwise impaired by actions of OCI or OCI as rehabilitator of
the Segregated Account of Ambac Assurance Corporation.
While Ambac may pursue negotiated settlements of the RMBS Litigations, the
settlement discussions may not materialize, may ultimately fail, may cause
delays or may result in settlements for less than $1.6 billion or $1.84 billion.
Ambac may elect to engage in settlement negotiations with the defendants of the
RMBS Litigations and may decide to settle any or all of the RMBS Litigations.
The aggregate amount of settlements may be for an amount less than $1.6 billion,
which would result in the holders of the Tier II Notes losing the benefit of
collateral securing the Tier II Notes, or less than $1.84 billion, which would
result in under-collateralization of the Tier II Notes, and each of which could
have a material adverse effect on Ambac’s financial condition or results of
operations and make it more difficult for Ambac to repay the Tier II Notes on a
timely basis or at all. Additionally, while Ambac may pursue settlement
negotiations, there can be no assurance that any settlement negotiations will
materialize or that any settlement agreement can be reached on terms acceptable
to Ambac, or at all. If settlement discussions prior to trial fail with respect
to a particular case, Ambac could incur greater expenses preparing for, and
prosecuting, a trial in such case, and Ambac’s recovery would be subject to the
additional risks inherent in any trial, which could adversely impact the value
of the Tier II Notes.
Ambac may receive non-cash proceeds in respect of the RMBS Litigations and may
need to liquidate such proceeds for less than fair market value in order to make
cash payments on the Senior Secured Notes or the Tier II Notes.
In connection with a settlement agreement or judgment, Ambac may receive
non-cash proceeds or indirect proceeds, which are cash or non-cash proceeds
received by others for the benefit of Ambac. Ambac, however, will be required to
make payments on the Senior Secured Notes and the Tier II Notes in cash. In the
event that Ambac receives non-cash proceeds, Ambac may need to liquidate the
non-cash proceeds if it does not have sufficient cash available to make a
payment on the Senior Secured Notes or the Tier II Notes on the applicable
payment date. Market and economic conditions, governmental actions, the form of
non-cash proceeds and other factors may cause substantial delays in the ability
to liquidate any non-cash proceeds received. Ambac may not be able to liquidate
any non-cash proceeds received for fair value or at all. If Ambac is unable to
liquidate non-cash proceeds at their fair value, Ambac will still be required to
make payments on the Tier II Notes and any payment made that is greater than the
amount received could have a material adverse effect on Ambac’s financial
condition, including its capital and


4



--------------------------------------------------------------------------------





liquidity. If indirect proceeds are received, Ambac will also be required to
make payments on the Senior Secured Notes and Tier II Notes in cash to the
extent of the fair value to Ambac of the indirect proceeds. Any payments of cash
on the Senior Secured Notes or the Tier II Notes as the result of receiving
indirect proceeds may have a material adverse effect on Ambac’s financial
condition, including its capital and liquidity.
Interest on the Tier II Notes will accrue as paid-in-kind interest until the
Initial Call Date and thereafter until Ambac receives proceeds in respect of the
RMBS Litigations in excess of $1.6 billion.
Pursuant to the Indenture governing the Tier II Notes, interest on the Tier II
Notes will accrue as paid-in-kind interest until the Initial Call Date and
thereafter until Ambac has funds available to make interest payments in cash as
a result of receiving proceeds in respect of the RMBS Litigations in excess of
$1.6 billion. Paid-in-kind interest will be paid by increasing the principal
amount of the Tier II Notes by the amount of the paid-in-kind interest. The
failure to pay cash interest on the Tier II Notes on any interest payment date
for which Ambac has not received proceeds in respect of the RMBS Litigations in
excess of $1.6 billion, or prior to the Initial Call Date, will not constitute
an event of default under the Indenture governing the Tier II Notes. There can
be no assurance that Ambac will have available funds to make any cash interest
payments prior to maturity of the Tier II Notes.
Ambac may not be able to prepay the Tier II Notes if it is required to do so as
a result of making a payment on the Reference Surplus Notes.
In the event that Ambac makes a payment of principal or interest on the
Reference Surplus Notes (other than in connection with closing of the
Rehabilitation Exit Transactions), Ambac will be required to prepay the Tier II
Notes on the next occurring payment date with respect to the Tier II Notes in an
amount equal to the then outstanding principal balance, plus accrued and unpaid
interest thereon, of the Tier II Notes multiplied by the percentage of principal
and interest of the Reference Surplus Notes paid by Ambac as compared to the
outstanding principal and interest of Reference Surplus Notes outstanding
immediately prior to such payment. Ambac may not have sufficient funds available
to it, and may not be able to raise sufficient funds on satisfactory terms or at
all, including through borrowings, sales of assets or sales of equity, to make a
prepayment on the Tier II Notes in the event of a payment on the Reference
Surplus Notes.
Rights of holders of the Tier II Notes in the RMBS Litigations may be adversely
affected by the failure to perfect security interests in such collateral and
considerations with respect to Ambac may have an adverse effect on the ability
of holders of the Tier II Notes to receive payments on the Tier II Notes.
Applicable law provides that a security interest in certain tangible and
intangible assets can only be properly perfected and its priority retained
through certain actions undertaken by the secured party. There can be no
assurance that the note collateral agent for the holders of the Tier II Notes
(the “Tier II Notes Collateral Agent”) will have taken or will take all actions
necessary to create properly perfected security interests in the proceeds from
the RMBS Litigations, which may result in the loss of the priority of the
security interest in favor of the holders of the Tier II Notes to which they
would otherwise have been entitled. In particular, in the event of a
rehabilitation, liquidation, conservation, dissolution or other insolvency
proceeding with respect to Ambac, if the proceeds from the RMBS Litigations
received by Ambac are determined not to be under the control of the Tier II
Notes Collateral Agent, a receiver or a creditor of Ambac may take the position
that the Tier II Note Collateral Agent’s security interest in such proceeds or a
portion thereof is not perfected and therefore that such proceeds do not secure
the Tier II Notes.  If a court were to accept that position, payments under the
Tier II Notes may be adversely affected and the Tier II Notes may become
worthless.  In addition, a rehabilitation, liquidation, conservation,
dissolution or other insolvency proceeding with respect to Ambac could lead to
delays in payments due on the Tier II Notes.


5



--------------------------------------------------------------------------------





No public market exists for the Tier II Notes and the Tier II Notes are subject
to transfer restrictions.
Prior to the offering made hereby, there has been no established market for the
Tier II Notes. Tier II Notes are not and will not be registered under the
Securities Act or any “blue sky,” state or foreign securities laws and, as a
result, are subject to certain restrictions on transfer. In addition, without
the prior written consent of Ambac, no holder of Tier II Notes will be able to
assign, sell, dispose, hypothecate, rehypothecate or otherwise transfer directly
or indirectly, synthetically or through any participation, option, put, call, or
other derivative any Tier II Notes or any rights to any Tier II Notes to any
defendant in any RMBS Litigation or similar litigation or any of their
respective subsidiaries or affiliates or any person acting under their direction
or influence. These transfer restrictions may further limit the development or
liquidity of any market for the Tier II Notes, and may have a negative impact on
the trading price of the Tier II Notes. The Tier II Notes will also not be
listed on any securities exchange and may not be quoted on any quotation system.
There can be no assurance that an active market for the Tier II Notes will
develop. Moreover, even if a market for the Tier II Notes does develop, the Tier
II Notes could trade at a substantial discount from their face amount. If a
market for the Tier II Notes does not develop, or if market conditions change,
holders of the Tier II Notes may be unable to sell the Tier II Notes for an
extended period of time, if at all. Consequently, a holder may not be able to
liquidate its investment readily, and the Tier II Notes may not be readily
accepted collateral for loans.
If a trading market does develop for the Tier II Notes, general market
conditions and unpredictable factors could adversely affect market prices for
the Tier II Notes.
If a trading market does develop for the Tier II Notes, the market price for the
Tier II Notes is uncertain. Several factors, many of which are beyond Ambac’s
control, will influence the market value of the Tier II Notes. As discussed
under “—Holders of Tier II Notes will have no authority to make decisions in
respect of the RMBS Litigations, will need to rely on Ambac to pursue the RMBS
Litigations and may only receive limited information concerning the RMBS
Litigations,” Ambac’s ability to disclose potentially material details of the
RMBS Litigations on a regular basis may be limited, which could make it
difficult for holders of, and potential investors in, the Tier II Notes, to
value the Tier II Notes, which may negatively impact the trading market for the
Tier II Notes, if any. Additional factors that might influence the market value
of the Tier II Notes include, but are not limited to:
•
the nature of court decisions and opinions in the RMBS Litigations or other
litigations involving similar claims or issues;

•
the settlement of any of the RMBS Litigations;

•
Ambac’s ability to fund the prosecution of the RMBS Litigations;

•
Ambac’s creditworthiness, financial condition, performance and prospects;

•
prevailing interest rates and expectations regarding changes in interest rates;

•
the market for similar securities; and

•
economic, financial, geopolitical, regulatory or judicial events that affect
Ambac or the financial markets generally.

The conditions of the financial markets and prevailing interest rates have
fluctuated in the past and are likely to fluctuate in the future, which could
have an adverse effect on the market price of the Tier II Notes. If you purchase
Tier II Notes, whether in this offering or in the secondary market, the Tier II
Notes may subsequently trade at a discount, which may be substantial, to the
price that you paid for them.


6



--------------------------------------------------------------------------------





Ambac may redeem the Tier II Notes, in whole or in part, at its option on the
Initial Call Date or quarterly thereafter without penalty or premium.
The Tier II Notes will be redeemable, in whole or in part, at the option of
Ambac on the Initial Call Date or quarterly thereafter without penalty or
premium. In the event Ambac chooses to redeem the Tier II Notes, investors may
not be able to reinvest the redemption proceeds in a security comparable to the
Tier II Notes at an effective interest rate as high as the interest rate on such
Tier II Notes.
Holders of the Tier II Notes will not be entitled to registration rights, and
Ambac does not currently intend to register the Tier II Notes under applicable
securities laws.
The Tier II Notes are being offered and sold pursuant to an exemption from
registration under the Securities Act and applicable state securities laws, and
Ambac does not currently intend to register the Tier II Notes. The holders of
the Tier II Notes will not be entitled to require Ambac to register the Tier II
Notes for resale or otherwise. Therefore, you may transfer or resell the Tier II
Notes in the United States only in a transaction registered under or exempt from
the registration requirements of the Securities Act and applicable state
securities laws, and you may be required to bear the risk of your investment for
an indefinite period of time. The Tier II Notes will not be subject to
registration rights.
The Tier II Notes have not been rated.
The Tier II Notes have not been rated by any rating agency. The lack of a rating
reduces the potential liquidity of the Tier II Notes and thus may affect the
market value of the Tier II Notes. In addition, the lack of a rating will reduce
the potential for, or increase the cost of, financing the purchase and/or
holding of the Tier II Notes. Investors subject to capital requirements will be
required to hold more capital against the Tier II Notes than would have been the
case had the Tier II Notes been rated.




7

